United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Inventor: John Theodore Wigand 		:
Application No. 16/585,000			:		Decision on Petition under
Filing Date: September 27, 2019		:		37 C.F.R. § 1.78(c)		
Attorney Docket No. ADD00003USU1	:


This is a decision on the renewed petition under 37 C.F.R. § 1.78(c) filed May 23, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to Application No. 62/737,409.

The petition is granted.

A petition under 37 C.F.R. § 1.78(c) was filed on February 10, 2022.  The Office issued a decision dismissing the petition on May 20, 2022.  The decision requests information concerning the failure to timely file the benefit claim and the delay in the submission of the petition.  The renewed petition and the requested information were filed on May 23, 2022.

The requirements set forth in 37 C.F.R. § 1.78(c) have been satisfied, and the late benefit claim for priority under 35 U.S.C. § 119(e) is accepted as being unintentionally delayed. 

This decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior-filed provisional application because the petition requirements of 37 C.F.R. § 1.78(c) and the formal requirements for claiming domestic benefit (See MPEP §§ 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed provisional application.  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP § 211.05.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions